In the

        United States Court of Appeals
                            For the Seventh Circuit
                                 ____________________ 
No. 15‐2488 
ISMAEL LOZANO‐ZUNIGA, 
                                                                   Petitioner, 

                                                    v. 

LORETTA E. LYNCH,  
Attorney General of the United States, 
                                                                  Respondent. 
                                 ____________________ 

                           On Petition for Review of an Order 
                          of the Board of Immigration Appeals. 
                                      A200‐778‐163 
                                 ____________________ 

     ARGUED FEBRUARY 19, 2016 — DECIDED AUGUST 12, 2016 
                  ____________________ 

   Before  MANION  and  ROVNER,  Circuit  Judges  and  BLAKEY, 
District Judge. 
   ROVNER,  Circuit  Judge.  Ismael  Lozano‐Zuniga  is  a  native 
and  citizen  of  Mexico.  He  arrived  in  the  United  States  in 
April  2002,  when  he  was  fourteen  years  old,  but  was  not 
                                                 
 The Honorable John Robert Blakey, of the Northern District of Illinois, 

sitting by designation. 
2                                                       No. 15‐2488 

admitted  or  paroled  by  an  immigration  officer.  Lozano‐
Zuniga  came  to  the  attention  of  the  Department  of  Home‐
land Security (Department) after an arrest and conviction for 
driving under the influence, and on September 17, 2010, the 
Department  issued  a  notice  to  appear,  charging  Lozano‐
Zuniga with removability pursuant to INA § 212(a)(6)(A)(i), 
8  U.S.C.  §  1182(a)(6)(A)(i),  for  having  entered  the  country 
without being admitted or paroled.  
                                    I. 
    At  the  initial  hearing  in  front  of  the  immigration  judge, 
Lozano‐Zuniga  conceded  the  charge  of  removability,  but 
filed an application  for withholding  of  removal  and  protec‐
tion under the Convention Against Torture (CAT). 
     At his March 2012 hearing, Zuniga testified that he came 
to  the  United  States  from  Rio  Grande,  Zacatecas,  Mexico  in 
2004  with  his  mother  and  sister  to  join  his  father  and  two 
older brothers. He also testified that prior to leaving Mexico, 
his  mother  received  a  telephone  call  asking  for  information 
about  family  members  in  the  United  States,  in  which  the 
caller  implied  that  he  wanted  money  and  would  kidnap 
Lozano‐Zuniga  or  his  sister  in  order  to  get  ransom  money 
from relatives living in the United States. His mother did not 
report the incident to the police. She did not come to court to 
testify  about  the  phone  call  or  submit  an  affidavit.  When 
asked  about  this  by  the  immigration  judge,  Lozano‐Zuniga 
responded  that  his  mother  is  in  this  country  illegally  and 
feared  coming  to  the  immigration  court.  He  noted  that  he 
thought  the  letter  he  submitted  from  a  member  of  the  Sev‐
enth Day Adventist church in Mexico, stating that members 
were  subject  to  physical  and  verbal  abuse,  would  suffice  in 
lieu of her testimony.  
No. 15‐2488                                                           3

    Lozano‐Zuniga  also  testified  that  he  fears  that  if  he 
should  return  to  Mexico,  he  would  be  targeted  as  a  young 
Mexican male returning from the United States and forced to 
work for the Mexican gang, the Zetas, as part of their violent 
drug trafficking operations. Lozano‐Zuniga testified that the 
Zetas  control  everything,  that  many  police  members  and 
other  authorities  have  been  corrupted  by  them,  and  that 
their  ranks  and  presence  has  swollen  since  he  left  in  2004. 
Lozano‐Zuniga admitted that he had never been personally 
threatened  by  the  Zetas,  and  that  his  grandmother  lives 
without  incident  in  his  city  of  origin  (Lozano‐Zuniga  testi‐
fied that the Zetas are not interested in older women), but he 
claims that if he returned to his small hometown, his return 
would be obvious and he would stick out as a target for the 
Zetas who would force him into criminal service.  
    While  living  in  Mexico,  Lozano‐Zuniga  testified,  people 
criticized  his  Seventh  Day  Adventist  religion  and  he  be‐
lieved  the  situation  was  getting  much  worse.  According  to 
his testimony, approximately two years before his hearing, a 
couple of members of the Seventh Day Adventist church had 
been  killed.  When  asked  by  the  immigration  judge  who 
killed  them,  he  said  “the  only  group  localized  in  our  area 
there  is  the  group  of  the  Zetas.  So  in  my  opinion,  they  are 
the ones responsible.” (R. 130). 
   Lozano‐Zuniga  has  graduated  from  high  school  in  the 
United  States  and  is  taking  college  courses  in  medicine.  He 
continues his practice as a Seventh Day Adventist. 
   On November 21, 2013, in a thorough opinion, the Immi‐
gration Judge found Lozano‐Zuniga to be generally credible, 
but found that he did not establish a clear probability that he 
would face persecution or torture upon his removal to Mexi‐
4                                                         No. 15‐2488 

co.  Lozano‐Zuniga  appealed  to  the  Board  of  Immigration 
Appeals (Board) who confirmed the decision of the immigra‐
tion judge. Lozano‐Zuniga filed a timely petition for review.  
                                    II. 
     “When  the  Board  agrees  with  the  decision  of  the  immi‐
gration judge, adopts that decision and supplements that de‐
cision with its own reasoning, as it did  here, we review the 
immigration  judge’s  decision  as  supplemented  by  the 
Board.”  Cece  v.  Holder,  733  F.3d  662,  675  (7th  Cir.  2013)  (en 
banc). We review the findings of fact for substantial evidence 
and  reverse  only  if  the  evidence  compels  a  different  result. 
Id. at 675–76. We review questions of law de novo, deferring 
to  the  Board’s  reasonable  interpretation  set  forth  in  prece‐
dential  opinions  interpreting  the  statute.  Id.  at  668  (citing 
Chevron,  U.S.A.,  Inc.  v.  Natural  Resources  Def.  Council,  Inc., 
467 U.S. 837, 842–43). The Court will affirm the agency deci‐
sion as long as it is supported by reasonable, substantial, and 
probative evidence. Aparicio‐Brito v. Lynch, No. 14‐3062, 2016 
WL  3068098,  at  *6  (7th  Cir.  May  31,  2016).  The  standard  is 
extremely deferential and this court will not reverse simply 
because we would have decided the case differently, but ra‐
ther only if the facts compel the opposite conclusion. Tawuo 
v. Lynch, 799 F.3d 725, 727 (7th Cir. 2015).  
                                    A. 
   We  begin  with  a  review  of  the  immigration  court’s  and 
Board’s decisions  on  withholding of removal. A request for 
withholding  of  removal  seeks  relief  under  the  Immigration 
and Nationality Act, “which prohibits the removal of a per‐
son to a country where his ‘life or freedom would be threat‐
ened  ...  because  of  [his]  race,  religion,  nationality,  member‐
No. 15‐2488                                                           5

ship  in  a  particular  social  group,  or  political  opinion.” 
8 U.S.C.  §  1231(b)(3)(A);  Duarte‐Salagosa  v.  Holder,  775  F.3d 
841,  845  (7th  Cir.  2014).  To  demonstrate  eligibility  for  this 
relief, Lozano‐Zuniga must establish a clear probability that 
his life or freedom will be threatened upon his return to his 
country.  Dominguez‐Pulido  v.  Lynch,  821  F.3d  837,  845 
(7th Cir.  2016).  A  clear  probability  means  it  appears  more 
likely  than  not  that  he  will  suffer  persecution  if  removed. 
Musa v. Lynch, 813 F.3d 1019, 1023 (7th Cir. 2016). 
    Ordinarily a court begins by looking to see if a petitioner 
has  demonstrated  that  he  has  suffered  from  past  persecu‐
tion. Zeqiri v. Mukasey, 529 F.3d 364, 370 (7th Cir. 2008). With 
such a finding, the immigration judge can form a rebuttable 
presumption that the immigrant has a reasonable fear of fu‐
ture persecution. Id. But without it, the court must go on to 
assess whether the petitioner has a reasonable fear of future 
persecution. Toure v. Holder, 624 F.3d 422, 428 (7th Cir. 2010). 
In this case, Lozano‐Zuniga concedes that he does not chal‐
lenge the agency’s finding that he did not demonstrate past 
persecution. (Petitioner’s reply brief at 1). And rightly so, as 
one  threatening  phone  call  placed  to  his  mother  ten  years 
prior,  and  vague  criticisms  of  his  religion  do  not  suffice  to 
establish past persecution.  
    Consequently,  we  look  to  see  if  the  immigration  judge 
and  Board  properly  determined  that  Lozano‐Zuniga  failed 
to  meet  his  burden  of  demonstrating  a  clear  probability  of 
future persecution “because of [his] race, religion, nationali‐
ty, membership in a particular social group, or political opin‐
ion.”  8  U.S.C.  §  1231(b)(3)(A).  Lozano‐Zuniga  makes  two 
claims in his petition. First that he would be subject to perse‐
cution  as  a  young  man  recently  removed  from  the  United 
6                                                          No. 15‐2488 

States  with  family  members  still  in  the  United  States  (who 
thus might be perceived to have a source of money). See De‐
cision of the Board at 2 (R. 3). Second, that he would be per‐
secuted  as a  practicing  Seventh  Day  Adventist  in  a  country 
in which such practitioners are in a small minority. Lozano‐
Zuniga describes this latter category in his briefs as a “social 
group.” See Petitioner’s brief at 5; Petitioner’s reply brief at 1. 
It is not. It is a religion. And indeed these distinctions have 
been blurred in the proceedings below. Although it does not 
matter  in  terms  of  the  burdens  or  tests  the  immigration 
courts or this court applies, it does matter in regards to one 
threshold  issue.  When  a  petitioner  claims  that  he  has  been 
persecuted  based  on  his  membership  in  a  social  group,  the 
adjudicating  court  must  determine  first  whether  the  group 
constitutes  a  social  group  under  the  Immigration  and  Na‐
tionality  Act,  and  second  whether  there  is  a  nexus  between 
the  persecution  and  the  membership  in  the  social  group. 
Cece, 733 F.3d at 668, 673. This circuit defines social group as 
a  group  “whose  membership  is  defined  by  a  characteristic 
that  is  either  immutable  or  is  so  fundamental  to  individual 
identity or conscience that a person ought not be required to 
change.” Cece, 733 F.3d at 669. There is no parallel definition 
of  religion. Therefore,  when assessing persecution based on 
religion, we do not put the legitimacy of religion under a mi‐
croscope in quite the same way. See Cosa v. Mukasey, 543 F.3d 
1066,  1069  (9th  Cir.  2008)  (“That  Millenism  may  be  an  ob‐
scure, non‐mainstream religion is no basis to discount a be‐
liever’s  faith”);  Jiang  v.  Gonzales,  485  F.3d  992,  995  (7th  Cir. 
2007) (emphasizing that immigration judges may not rely on 
personal  beliefs  and  perceived  common  knowledge  about 
religion);  Fessehaye  v.  Gonzales,  414  F.3d  746,  756  (7th  Cir. 
2005) (cautioning the Board that it may not require more ev‐
No. 15‐2488                                                           7

idence  of  conversion  to  a  claimed  religion  than  reasonably 
can be expected).  
    We begin then with Lozano‐Zuniga’s claim that there is a 
clear  probability  that  his  life  or  freedom  would  be  threat‐
ened in the future upon his return to Mexico because of his 
membership  in  the  social  group  of  young  men  returning  to 
Mexico  after  living  in  the  United  States.  The  Board  stated 
that  “[t]he  respondent’s  expressed  fear  that  he  will  be 
harmed by members of a criminal gang in Mexico, including 
based on his membership in a group allegedly composed of 
‘recent deportees from the United States who might be per‐
ceived  to  have  money’  or  of  ‘practicing  Seventh  Day  Ad‐
ventists  who  have  returned  to  Zacatecas,  Mexico,’  does  not 
establish that he belongs to a ‘particular social group’ within 
the meaning of section 101(a)(42)(A) of the Act.” Decision of 
the Board at 2 (R. 3). It is not entirely clear what the Board is 
saying about whether the social group of young men return‐
ing  from  the  United  States  is  a  cognizable  social  group.  In 
any event, “[w]hether a group constitutes a particular social 
group under the Immigration and Nationality Act is a ques‐
tion of law that we review de novo, while giving Chevron def‐
erence  to  the  Board’s  reasonable  interpretation  set  forth  in 
precedential opinions interpreting the statute. Cece, 733 F.3d 
at  668  (citing  Chevron,  U.S.A.,  Inc.  v.  Natural  Resources  Def. 
Council,  Inc.,  467  U.S.  837,  842–43  (1984)).  We  are  less  sure 
than  the  Board  was  that  Lozano‐Zuniga  has  not  stated  a 
cognizable social group. When evaluating social groups, we 
have noted that “[s]ometimes the characteristic is immutable 
because  a  shared  past  experience  or  status  has  imparted 
some  knowledge  or  labeling  that  cannot  be  undone.”  Cece, 
733 F.3d at 670 (citing cases in which shared past experience 
forms  a  social  group,  including:  former  truck  drivers  with 
8                                                       No. 15‐2488 

certain skills needed by persecutors; former members of vio‐
lent  and  criminal  factions;  tattooed  former  gang  members; 
parents  of  Burmese  dissidents;  educated,  landowning  class 
of cattle farmers; former Ugandan child soldiers). The bar to 
establishing a social group is rather low because it is only the 
very  first  step  in  establishing  relief  under  the  immigration 
laws. After that, a petitioner must still establish that she fits 
within the cognizable social group and that there is a nexus 
between  the  persecution  and  the  membership  in  the  social 
group. Cece, 733 F.3d at 673. And of course, at the end of the 
day, the petitioner must bear the burden of demonstrating a 
clear  probability  that  his  life  or  freedom  will  be  threatened 
upon  his  return  to  his  country.  Duarte‐Salagosa,  775  F.3d  at 
845. 
    We need not determine whether the social group of men 
returning  from  the  United  States  who  may  be  perceived  to 
have access to money (or similar group) is a cognizable one 
under the Act, however, because the immigration court cor‐
rectly determined that Lozano‐Zuniga failed to establish that 
there is a clear probability that he would be subject to future 
danger because of his membership in this group. As the im‐
migration  court  noted,  he  did  not  present  any  specific  facts 
showing  that  he  would  be  singled  out  for  persecution,  and 
presented only generalized claims of unrest in Mexico. Deci‐
sion  of  the  Immigration  Judge  at  12‐13,  (R.  79‐80).  Lozano‐
Zuniga  references  anecdotal  evidence  about  abductions  of 
young  men  and  gang  recruitment,  but  fails  to  submit  evi‐
dence of a clear probability that he would be abducted. The 
United  States  cannot  protect  aliens  from  generalized  unrest 
in their homelands. Zeqir, 529 F.3d at 370. A petitioner must 
set  forth  specific  evidence  indicating  that  it  would  be  more 
likely  than  not  that  he  would  be  individually  targeted  for 
No. 15‐2488                                                           9

harm.  Salim  v.  Holder,  728  F.3d  718,  722‐24  (7th  Cir.  2013). 
Fears of generalized harms are not enough. Kobugabe v. Gon‐
zales,  440  F.3d  900,  902  (7th  Cir.2006).  In  his  brief,  Lozano‐
Zuniga presents the generalized argument that, “[t]he Zetas 
do  kidnap  persons  with  relatives  in  Mexico;  the  Zetas  do 
impress young men into criminal servitude; the Zetas do act 
with  impunity  from  the  government,  and  with  the  aid  of 
government officials.” Petitioner’s brief at 9. Even if Lozano‐
Zuniga  has  presented  evidence  that  the  gang  problem  has 
grown  worse  in  Mexico  (and  it  is  not  entirely  clear  that  he 
has,  other  than  offering  his  own  conclusions),  Lozano‐
Zuniga  must  still  show  “specific,  detailed  facts  supporting 
the reasonableness of his fear that he will be singled out for 
persecution.” Salim, 728 F.3d at 724. See also, Munoz‐Avila v. 
Holder, 716 F.3d 976, 983 (7th Cir. 2013) (“We have repeated‐
ly recognized that the level of overall danger in a country is 
not  a  sufficient  basis  to  find  persecution,  and  that  the  peti‐
tioner must demonstrate that he or she is likely to be singled 
out.”); Sayaxing v. I.N.S., 179 F.3d 515, 520 (7th Cir. 1999) (a 
petitioner  must  “present  specific  evidence  that  his  encoun‐
ters  with  the  government  were  of  such  a  ‘magnitude  and 
frequency’ that they would cause a reasonable person to fear 
being singled out for persecution ... and to demonstrate that 
his fear of persecution pertained to him individually, rather 
than to the population generally.”). Because Lozano‐Zuniga 
has not done so, the immigration court did not err by finding 
that he had not met his burden.  
    For the same reasons, we conclude that the immigration 
judge  properly  found  that  Lozano‐Zuniga  had  not  estab‐
lished  that  it  was  more  likely  than  not  that  he  would  face 
10                                                             No. 15‐2488 

persecution  based  on  his  religion  if  he  returns  to  Mexico.1 
Before  the  immigration  judge,  his  evidence  about  persecu‐
tion of Seventh Day Adventists was limited to his testimony 
that  he  had  witnessed  people  making  fun  of  Seventh  Day 
Adventists and that the Zetas had killed a couple who were 
Seventh  Day  Adventists.  When  asked  by  the  immigration 
judge who killed them, Lozano‐Zuniga said “the only group 
localized in our area there is the group of the Zetas. So in my 
opinion,  they  are  the  ones  responsible.”  (R.  130).  He  also 
submitted  a  letter  from  a  member  of  the  Seventh  Day  Ad‐
ventist  church  in  his  home  region  who  claimed  that  mem‐
bers of the church have been verbally and physically abused. 
(R. 251‐52). Once again we need not analyze any past perse‐
cution as Lozano‐Zuniga has rightfully declined to challenge 
such a finding, and indeed he has not demonstrated any past 
persecution against himself personally based on his religion. 
Petitioner’s reply brief at 1.
    Nor has he established any specific detailed facts that he 
personally  would  be  singled  out  for  persecution  should  he 
return, as opposed to demonstrating a generalized disfavor‐
ing  or  even  harassment  of  Seventh  Day  Adventists.  See  Sal‐
im, 728 F.3d at 724. Lozano‐Zuniga claims that the immigra‐
tion judge based her decision on the fact that, with 600,000‐
700,000 members and growing, the Seventh Day Adventists 
are one of the largest religious affiliations in Mexico after the 

                                                 
1 It is true, as Lozano‐Zuniga argues, that the BIA only barely addressed 

his argument about his religion. The decision of the BIA, however, sup‐
plants  that  of  the  immigration  judge.  “[W]e  review  the  IJ’s  decision 
wherever the Board has not supplanted it with its own rationale; where 
the Board has spoken, we review its opinion.” Sarhan v. Holder, 658 F.3d 
649, 653 (7th Cir. 2011). 
No. 15‐2488                                                          11

Catholic Church. Lozano‐Zuniga interprets the immigration 
judge’s use of these statistics to mean that she has concluded 
that the church was too large to be the target of persecution. 
The immigration judge did make some comments about the 
size of the Seventh Day Adventist population in Mexico (but 
did so in discussing CAT claim, but we will address it here 
as  Lozano‐Zuniga  raises  it  in  the  withholding  of  removal 
part of his brief). She did not base her decision about future 
persecution  on  this  fact,  but  rather  on  the  fact  that  Lozano‐
Zuniga  failed  to  demonstrate  specific  detailed  facts  that  it 
was  more  likely  than  not  that  he  would  be  singled  out  for 
persecution.  Decision  of  the  Immigration  Judge  at  12,  16 
(R. 79, 83). And in doing so, the immigration judge was spe‐
cifically  rejecting  a  theory  that  Lozano‐Zuniga’s  fear  of  fu‐
ture  persecution  could  be  based  upon  the  level  of  overall 
danger in a country. See Munoz‐Avila, 716 F.3d at 983 (noting 
that the level of overall danger in a country is not a sufficient 
basis  to  find  persecution,  and  that  the  petitioner  must 
demonstrate  that  he  or  she  is  likely  to  be  singled  out.).  The 
district  court  correctly  determined  that  Lozano‐Zuniga  had 
failed to meet his burden of demonstrating a clear probabil‐
ity of persecution based on his social group or religion as re‐
quired for withholding of removal.  
                                    B. 
   The  burden  for  CAT  protection  is  no  less  stringent  than 
that  for  withholding  of  removal;  the  applicant  must  show 
“that it is more likely than not that he or she would be tor‐
tured if removed to the proposed country of removal.” Sar‐
han v. Holder, 658 F.3d 649, 653 (7th Cir. 2011). 
        ‘Torture’ is defined as the intentional infliction 
        of ‘severe pain or suffering’ for the purpose of 
12                                                     No. 15‐2488 

       coercion,  punishment,  or  discrimination 
       8 C.F.R.  §§  1208.16(c)(2),  208.18(a)(1).  Torture 
       does  not  include  ‘lesser  forms  of  cruel,  inhu‐
       man  or  degrading  treatment  or  punishment,’ 
       id. § 208.18(a)(2), or suffering inherent to ‘law‐
       ful sanctions’ imposed for violating the law, id. 
       § 208.18(a)(3). 
Borovsky v. Holder, 612 F.3d 917, 923 (7th Cir. 2010) (8 C.F.R. 
§ 208.18).  An  applicant  for  CAT  protection  must  demon‐
strate that the torture was inflicted by or at the behest of, or 
with the consent or acquiescence of, a public official. 8 C.F.R. 
§  208.18(a)(1);  Toure,  624  F.3d  at  429.  The  requirements  for 
proving  torture create a high bar for relief. Sarhan, 658 F.3d 
at 653. 
    The Board found insufficient evidence to conclude that it 
was more likely than not that Lozano‐Zuniga would be tor‐
tured  with  the  government’s  acquiescence  if  he  returned  to 
Mexico, and we cannot say that the record compels a contra‐
ry  result.  We  need  not  address  the  issue  of  social  group 
again, because unlike the remedy of withholding of removal, 
relief under the CAT is not conditioned on proof that the al‐
ien  has  been  persecuted  because  of  one  of  the  five  grounds 
listed  in  the  INA.  Sarhan,  658  F.3d  at  653.  In  assessing 
whether  Lozano‐Zuniga  has  met  his  burden,  the  immigra‐
tion  judge  must  consider  various  factors  including:  “evi‐
dence of past torture; evidence that the applicant could relo‐
cate  to  a  different  part  of  her  home  country;  evidence  of 
‘gross,  flagrant  or  mass  violations  of  human  rights  within 
the  country  of  removal’;  and  other  relevant  country  condi‐
tions.” Tchemkou v. Gonzales, 495 F.3d 785, 795 (7th Cir. 2007) 
(citing 8 C.F.R. § 208.16(c)(3)(i)‐(iv)). 
No. 15‐2488                                                          13

    The  immigration  judge  concluded  that  Lozano‐Zuniga 
had not established that it was more likely than not that he 
would be tortured in Mexico. Lozano‐Zuniga’s evidence, all 
of  which  the  immigration  judge  considered,  was  paltry  at 
best:  he had the past  telephone  call to  his  mother, the mur‐
der  of  two  Seventh  Day  Adventists  by  an  unknown  assail‐
ant,  and  the  general  danger  caused  by  the  Zetas  in  Mexico, 
along with the fact that some law enforcement officers were 
corrupt  and  helping  the  Zetas.  Lozano‐Zuniga,  however, 
had never been personally threatened or harmed.  
    Just as is the case with withholding of removal, evidence 
about generalized violence or danger within a country is not 
sufficient to make a claim that it is more likely than not that 
a  petitioner  would  be  tortured  upon  return  to  his  home 
country.  Lenjinac  v.  Holder,  780  F.3d  852,  856  (7th  Cir.  2015) 
(“[R]eports that torture occurs in a foreign country ... are in‐
sufficient ... without evidence that the petitioner will be tor‐
tured if he returns.”); Rashiah v. Ashcroft, 388 F.3d 1126, 1133 
(7th  Cir.  2004)  (upholding  the  Board’s  denial  of  CAT  relief 
where  the  record  contained  evidence  of  torture  in  the  peti‐
tioner’s  home  country,  but  no  evidence  that  applicant  him‐
self  would  be  targeted);  Jan  v.  Holder,  576  F.3d  455,  458 
(7th Cir. 2009) (“the country reports and news articles on po‐
lice corruption in Pakistan are too general and vague to sug‐
gest that [the petitioner] in particular would face torture.”) 
   The immigration judge did not ignore the evidence of the 
gang  problems  in  Mexico.  To  the  contrary,  she  referenced 
Lozano‐Zuniga’s  evidence  from  articles  and  news  reports 
about  killings  and  prison  breaks  and  government  official 
corruption.  Nevertheless,  she  concluded  that  there  was 
“scant  evidence  that  would  indicate  such  attacks  happen 
14                                                      No. 15‐2488 

with the necessary frequency or rise to the level of torture so 
as  to  qualify  the  respondent  for  relief.”  Decision  of  the  Im‐
migration Judge at 16, (R. 83).  
    And as for his claim that he would be tortured based on 
his  religious  beliefs,  the  only  evidence  Lozano‐Zuniga  had 
for  this  proposition  was  a  claim  that  a  couple  from  his 
church  had  been  killed  and  a  letter  from  someone  in  his 
church  that  members  had  been  verbally  and  physically 
abused. Discrimination and taunts by private citizens are not 
torture.  Rashiah,  388  F.3d  at  1132.  Lozano‐Zuniga  has  pre‐
sented  no  evidence  that  he  would  be  individually  targeted 
or of the requisite amount of government action or collusion, 
and,  as  the  immigration  judge  concluded,  Lozano‐Zuniga 
“has not provided enough details to determine if these expe‐
riences  are  even  relevant  to  his  claim.”  Decision  of  the  Im‐
migration Judge at 16, (R. 83).  
    Both  the  immigration  judge  and  the  Board  found  that 
Lozano‐Zuniga  failed  to  present  sufficient  evidence  that  it 
was  more  likely  than  not  that  he  would  be  tortured  at  the 
hands of, or with the acquiescence of, a government official. 
“Acquiescence of a public official requires that the public of‐
ficial,  prior  to  the  activity  constituting  torture,  have  aware‐
ness  of  such  activity  and  thereafter  breach  his  or  her  legal 
responsibility to intervene to prevent such activity.” Lopez v. 
Lynch,  810  F.3d  484,  493  (7th  Cir.  2016)  (citing  8  C.F.R. 
§ 1208.18(a)(7)).  As  the  Board  held,  “[t]he  record  does  not 
sufficiently substantiate that any Mexican public official cur‐
rently would seek to torture the respondent or would acqui‐
esce  in  or  exhibit  willful  blindness  toward  any  torture  in‐
flicted on him by any gang member, any criminal, or anyone 
No. 15‐2488                                                  15

else.” Decision of the Board at 2‐3. (R. 3‐4). Based on the rec‐
ord, we cannot disagree.  
    The  record  does  not  compel  a  conclusion  that  Lozano‐
Zuniga proved eligibility for withholding of removal or pro‐
tection under CAT. Consequently, the petition for review is 
DENIED.